[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 962 
Authority's consulting engineers had representatives at the site, these representatives had no authority to direct the work. There was no evidence of any interference by the Authority with the general contractor's performance. Defendants-appellants contended in the Court of Appeals that plaintiff had no right to recover damages for delay or for extra work directed to be performed by defendant general contractor and necessitated by its interference, and that, in any event, recovery over against the Authority should be allowed.
Judgment affirmed, with costs to each respondent; no opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE and FULD, JJ. Taking no part: THACHER, J.